Citation Nr: 0316895	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome, right knee, post operative, currently evaluated 20 
percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from December 1982 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 20 percent 
evaluation of the right knee and continued a 10 percent 
evaluation of the left knee.

In a September 2000 decision, the Board remanded the case to 
the RO for additional development.  The RO has completed the 
additional development and returned the case to the Board.  A 
supplemental statement of the case (SSOC) was issued in March 
2003.  The appellant's representative submitted a 
supplemental argument on his behalf in May 2003.

The appellant's case has been temporarily transferred from 
the Montgomery, Alabama, RO to the Columbia, South Carolina, 
RO.

A Board hearing, via video teleconference, was held in July 
2000 before another Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991).  A transcript of the hearing 
testimony has been associated with the claims file.  The VLJ 
who presided at the hearing is no longer at the Board.  In a 
May 2003 letter, the Board informed the appellant of this 
fact and inquired if he desired another hearing.  The letter 
informed the appellant that if a response was not received in 
30 days, the Board would assume he does not desire another 
hearing.  More than 30 days have elapsed, and the Board has 
not received a response.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The September 2000 Board decision remanded the case in order 
to obtain all available treatment records from the VA Medical 
Center (MC) in Birmingham, Alabama, and Montgomery, Alabama.  
The Board notes that entries in treatment notes of the 
Birmingham VAMC reflect the prospect of surgery.  Further, In 
his January 2003 response to the RO's December 2002 letter, 
which informed the appellant of the provisions of the VCAA 
and requested any additional evidence possessed by the 
appellant, the appellant informed the RO that he had an 
appointment for his knees at the Montgomery VAMC on January 
17, 2003.  There are no records in the case file which relate 
to a January 17, 2003, appointment for the appellant's knees.  
Finally, the Board notes that the appellant's most recent VA 
medical examination of his knees was in June 1998.

Accordingly, the case is REMANDED for the following:

1.  Contact the appellant and inquire if 
he has received treatment for his knees 
at any facility other than the Birmingham 
VAMC and the Montgomery VAMC.  If so, 
please obtain the necessary identity 
information from the appellant and 
obtained any records extant.
2.  Contact the Birmingham VAMC and the 
Montgomery VAMC and request any and all 
treatment records which relate to the 
appellant's knees for the period January 
2003 to the present.  Specifically, 
records of the January 2003 treatment 
should be obtained.  To the extent the 
appellant's assistance is needed in 
locating the records of treatment, such 
assistance should be requested.

3.  After the above development is 
complete, please arrange for an 
appropriate medical examination to 
determine the current state of the 
appellant's bilateral knee disability.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  If there is objective 
evidence of pain on motion, the examiner 
should report at what point in the range 
of motion does pain begin.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the appellant's 
claim for an increased evaluation.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, if in order, the case should be returned 
to the Board for further review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




